Citation Nr: 0321756	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-16 965	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1971, and had additional service in the reserves from 
February 1972 to August 1994, which included periods of 
active duty for training and inactive duty training.

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1998 RO decision which denied the 
veteran's claim of entitlement to service connection for 
heart disease.  In December 1999, this matter was remanded by 
the Board to the RO for further development, and in September 
2001, a hearing was held before the undersigned Veterans Law 
Judge (formerly referred as a Member of the Board) at the RO 
(i.e., a Travel Board hearing).  In December 2001, the case 
was once again remanded by the Board.


FINDINGS OF FACT

1.  There is no evidence that coronary artery disease was 
incurred during active military service, including a period 
of active duty training.

2.  The evidence does not demonstrate that the veteran 
suffered an acute myocardial infarction during a period of 
inactive duty for training.


CONCLUSION OF LAW

1.  A heart disease was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309 (2002).

2.  A myocardial infarction was not incurred during a period 
of inactive duty for training.  38 U.S.C.A. § 101(24) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.6, 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal a 
new law was enacted.  This new law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim.  
The veteran and his representative were provided with a copy 
of the appealed December 1998 rating decision, a July 1999 
statement of the case, and supplement statements of the case 
dated in April 2001 and February 2003.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  

In January 2001 and May 2003 VA letters, the veteran was 
informed of the provisions of the VCAA, the evidence he was 
responsible for submitting and what evidence VA would obtain 
and had obtained in an effort to substantiate his claim.  See 
Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  

Moreover, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service records, postservice 
medical records, and assertions made by the veteran and his 
representative in support of his claim.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of the claim of service connection for a heart disease poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

II.  Factual Background

The veteran contends that service connection is warranted for 
his heart disease.  During a September 2001 Travel Board 
hearing, he stated that he first began having problems with 
his heart in 1986.  He stated that during his reserve service 
in 1986, he was required to have an EKG and that such studies 
showed abnormal findings.  He stated that following the EKG, 
he underwent catheterization which showed that a heart attack 
had occurred.  He reported that physicians did not know the 
exact date of the heart attack, but that they suspected that 
it happened within a six month period of the EKG.

The Board observes that the veteran's service medical records 
are not available but that reserve examinations from 1975 to 
September 1985 show that the veteran had a normal heart.  At 
that time, he denied having any pain or pressure in the 
heart.  A September 1988 report related that the veteran was 
diagnosed as having a heart attack on March 5, 1987 and that 
a cardiac catheterization confirmed such attack.

A March 1987 hospital summary revealed that a few weeks ago 
the veteran had a routine EKG done for a work physical and 
when it was compared to an EKG done 14 months prior it showed 
some definite changes.  It was reported that the veteran was 
totally asymptomatic and came to the physician's office on 
advice of his work physician.  The veteran denied a history 
of angina.  The admission diagnosis was abnormal EKG with 
abnormal treadmill, rule out coronary artery disease.  He 
underwent catheterization a few days later which showed that 
he had coronary artery disease.

A June 1987 letter from William A. Manus, M.D., related the 
veteran's medical history as it pertained to his heart.  It 
was reported that the veteran had a hospital admission in 
March 1987 due to having abnormal EKG and exercise tolerance 
test.  He noted that an EKG was done during a routine work 
physical recently and showed changes from a cardiogram that 
had been done about 14 months prior.  He noted that an 
exercise tolerance test done in February 1987 was somewhat 
abnormal, indicating that there may be some coronary disease 
present.  Due to the abnormal stress test and changes in the 
EKG he was admitted to the hospital on March 5, 1987 where he 
had had a catheterization and coronary arteriogram.  The 
findings showed some occlusive disease and some abnormal 
motion of the heart indicative of damage in the past.

A January 1988 hospital admission report shows that the 
veteran reported for treatment due to the sudden onset of 
left chest and upper quadrant pain.  It was reported that a 
year ago after a regular check-up, his EKG showed changes 
compatible with a heart attack and a subsequent cardiac 
catheterization confirmed.  He reported, however, that he had 
never had pain or any other symptoms [associated with a heart 
attack].  Chest pain was diagnosed.

An April 1991 hospital discharge summary reveals that the 
veteran was admitted due to problems associated with his 
coronary artery disease.  It was reported that the veteran 
had a history of having a myocardial infarction in 1987.  
During such hospitalization, the veteran underwent another 
cardiac catheterization and thereafter he underwent coronary 
artery bypass graft surgery.  The final diagnosis was 
coronary artery disease.

In July 1992, the veteran was hospitalized due to having 
chest pain.  The admission diagnoses were coronary artery 
disease, unstable angina pectoris, rule out myocardial 
infarction and status post coronary bypass surgery.  His 
discharge diagnoses were chest pain, etiology unclear, status 
post cardiac catheterization and coronary angiograms and 
angiograms of the grafts, July 7, 1992, and history of 
aortocoronary bypass surgery done in April 1991.

An August 1993 cardiac catheterization revealed total 
occlusion of the left anterior descending coronary artery and 
a large diagonal branch; that the right coronary artery was 
small and nondominant; that the circumflex coronary artery 
showed mild irregularities and was a dominant vessel; that 
the graft to the diagonal, as well as the LIMA to the LAD 
were widely patent; and that the left ventriculography 
revealed satisfactory left ventricular function.

In September 1993, the veteran was admitted to the hospital 
due to chest pain.  The admission diagnoses were prolonged 
chest pain of questionable cause, rule out angina, rule out 
myocardial infarction and arteriosclerotic cardiovascular 
disease.  Portable chest X-ray studies revealed no acute 
findings.  He was diagnosed as having unstable angina.  A 
nuclear medicine thallium scan revealed an impression of 
infarct with ischemia involving the septal, anteroseptal and 
inferoseptal walls of the left ventricle.  Apical ischemia 
was also noted.  The discharge diagnoses were unstable 
increasing angina recently, positive stress thallium and 
tight lesion at the anastomotic site of the limb to the LAD; 
and history of aortocoronary bypass surgery in 1991.

A September 1993 report from the Cardiovascular Laboratory, 
Carlyle Fraser Heart Center, Crawford Long Hospital of Emory 
University, revealed a history of the veteran having chest 
pain of less than one month duration and noted that the 
veteran had a history of smoking for 20 years at 2 packs per 
day.  It was reported that the veteran had hypertension for 
10 years and that he had a myocardial infarction on June 15, 
1986.  

In November 1998, B.K. Mohan, M.D. submitted a statement to 
the effect that the veteran was treated approximately once 
every three months in his office.  He reported that the 
veteran had a myocardial infarction in June 1986, coronary 
bypass surgery on April 6, 1991 and angioplasty on September 
16, 1993.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  "Active, military, naval, or air service" 
constitutes active duty, any period of active duty for 
training during which the claimant was disabled or died from 
a disease or injury incurred or aggravated in the line of 
duty, and any period of inactive duty training during which 
the claimant was disabled or died from an injury incurred or 
aggravated in the line of duty.  See 38 U.S.C.A. § 101(24) 
and 38 C.F.R. § 3.6(a).  Certain chronic diseases, including 
cardiovascular disease, which become manifest to a 
compensable degree within the year after service, will be 
rebuttably presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

An individual on inactive duty for training is entitled to 
disability compensation only for injuries suffered and not 
for disability based on disease.  See Brooks v. Brown, 5 Vet. 
App. 484, 485 (1993); 38 U.S.C.A. § 101(24) (West 1991); 38 
C.F.R. § 3.6(a).  In Brooks, the United States Court of 
Appeals for Veterans Claims upheld a precedent opinion of 
VA's Office of General Counsel (VAOPGCPREC 86- 90), which 
held that a myocardial infarction was not an injury for 
purposes of service connection based on inactive duty for 
training service.

During the pendency of this appeal, the Veterans Benefits and 
Health Improvement Act of 2000, Pub. L. 106-419, § 301, 114 
Stat. 1822 (2000), was signed into law. This law redefined 
the term "active military, naval or air service", 38 U.S.C.A. 
§ 101(24), to include: (C) any period of inactive duty 
training during which the individual concerned was disabled 
or died- (i) from an injury incurred or aggravated in line of 
duty; or (ii) from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training.  Veterans Benefits and Health Improvement Act of 
2000, Pub. L. No. 106-419, § 301, 114 Stat. 1822, 1825 (2000) 
(codified as amended at 38 U.S.C. § 101(24)).  38 C.F.R. § 
3.6 was subsequently amended to reflect this change.  66 Fed. 
Reg. 48558-48561 (September 21, 2001).  The United States 
Court of Appeals for Veterans Claim has stated that where 
laws or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process is completed, unless Congress provides otherwise, the 
version of the law most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet.App. 308 (1990).  

The veteran's service medical records from his period of 
active duty from May 1968 to February 1971 are unavailable.  
The Board, however, observes that the veteran has not argued 
and the facts do not demonstrate that a heart disease was 
incurred during the veteran's active military service from 
May 1968 to February 1971.  In fact, the veteran clearly 
asserts that he developed a heart condition after his active 
military service.  Additionally, there is no evidence showing 
that such heart disease developed within one year of the 
veteran's February 1971 discharge from active military 
service as to warrant the award of service connection on a 
presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  The Board 
notes that in July 2001, the veteran reported that he was not 
treated for a heart disease from February 1971 to June 1986 
and reserve records from 1975 to 1985 reveals that the 
veteran's heart was normal and that he denied having any 
chest complaints.

Moreover, there is no evidence showing that the veteran was 
disabled due to heart disease which was incurred or 
aggravated during a period of active duty training.  In this 
regard, the evidence is negative as to the exact onset of the 
veteran's cardiovascular disease and it cannot be concluded 
by the evidence of record that the veteran's coronary artery 
disease had its onset during a period of active duty training 
from February 1972 to August 1994.

The Board acknowledges that there is no doubt that the 
veteran's coronary artery disease was diagnosed while he was 
a member of the Reserves.  To the extent that he is claiming 
his condition first manifested itself during a period of 
inactive duty training, 38 U.S.C.A. §§ 1110, 1131 permits 
service connection for persons on inactive duty training only 
for injuries, not diseases, incurred or aggravated in line of 
duty.  McManaway v. West, 13 Vet. App. 60, 67 (1999); see 
also Brooks, supra.  The veteran's heart disorder is 
considered a disease, and there is no evidence that this 
condition is the result of any injury incurred in service.  
Furthermore, although it appears that the veteran's 
myocardial infarctions occurred while he was a member of the 
Reserves; there is, however, no evidence which shows that he 
had a myocardial infarction which was incurred during a 
period of inactive duty for training.  The Board observes 
that in September 1993 and in November 1998, physicians have 
given a history of the veteran having a myocardial infarction 
in June 1986.  There is, however, no evidence as to the exact 
date in June 1986 and there is no indication that the veteran 
was on inactive duty for training for the whole month of June 
1986.  The Board finds it noteworthy that the record tends to 
show that it was unclear as to when the veteran had a 
myocardial infarction.  In this regard, the medical evidence 
shows that the veteran had an abnormal exercise tolerance 
test in February 1987 and he had an abnormal EKG in March 
1987.  A January 1988 hospital summary indicates that a EKG 
one year prior showed changes compatible with a heart attack.  
Other medical reports indicate by history that he had a heart 
attack in March 1987.  Again, it must be noted that there is 
no evidence of record showing the exact date of a heart 
attack.  By direction of the Board in a December 2001 remand, 
the RO requested that the veteran submit evidence of 
treatment of the myocardial infarction he had in 1986.  The 
veteran has never submit the requested evidence and there are 
no other records showing contemporaneous treatment for a 
heart attack.  The Board observes that the evidence tends to 
suggest that somewhere between 1986 and 1987 the veteran 
suffered a myocardial infarction.  While the veteran was in 
the reserves from 1986 to 1987, such is not sufficient to 
warrant a grant of service connection for myocardial 
infarction.  It must be shown that his myocardial infarction 
was actually incurred during a period of active or inactive 
duty training. 

The veteran's assertion that he had a myocardial infarction 
during a period of active or inactive duty training cannot be 
competent medical evidence for the purpose of awarding 
service connection.  As a lay person, he is not competent to 
give such a medical opinion.  If the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet.App. 
91 (1993).

Since a heart disease was not incurred in or aggravated 
during a period of active military service, including active 
duty training, and since the veteran has not submitted 
evidence showing that he had a myocardial infarction during a 
period of inactive duty training, the Board must find that 
the preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Service connection for heart disease is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

